MEMORANDUM *
Plaintiffs challenge the district court’s order granting a motion for judgment on the pleadings and its sua sponte order dismissing the non-moving parties. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Claims against the State of Hawai'i and its agency, the Department of Hawaiian Homelands (“DHHL”), are barred on the basis of sovereign immunity. See Wilbur v. Locke, 423 F.3d 1101, 1111 (9th Cir.2005). As described below, Plaintiffs’ claims against Governor Linda Lingle, employees of DHHL and the Hawaiian Homelands Commission, and former employees of those agencies are barred because Plaintiffs have failed to state a claim against them.
Claim One for breach of Compact fails because Plaintiffs have not shown that they were harmed by the transfer of management over the trust property from the federal government to the state government. Accordingly, Plaintiffs lack standing to challenge the Hawai'i Statehood Admissions Act of March 18,1959, Pub.L. No. 86-3, § 5(b), 73 Stat. 4 (1959) (codified at 48 U.S.C. § 491), and “Act 207,” codified at Haw.Rev.Stat., HHCA, Tit. 2, § 202. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
Claim Two for conspiracy fails because Plaintiffs have not alleged that DHHL wrongly favored Malama Ka'Aina Hana Ka'Aina (MAHA) over them, nor have they alleged that they were wrongfully evicted from King’s Landing. Claim Three fails because DHHL has statutory authority to grant leases, see Haw.Rev. Stat., HHCA, Tit. 2, § 207, and therefore *595necessarily has the lesser authority to grant temporary rights of entry. Claim Four alleges that DHHL has not properly taxed MAHA as required by the Right of Entry. Even assuming that Plaintiffs could claim state taxpayer standing under Hoohuli v. Ariyoshi, 741 F.2d 1169, 1180 (9th Cir.1984), Plaintiffs’ claim would fail because MAHA is a non-profit organization that is likely not subject to property taxes, see Zelman v. Simmons-Harris, 536 U.S. 639, 665, 122 S.Ct. 2460, 153 L.Ed.2d 604 (2002), and therefore Plaintiffs have not properly alleged a “ ‘good-faith pocketbook’ injury,” see Hoohuli, 741 F.2d at 1180. Claim Five fails because Plaintiffs have not stated any allegations that would support a claim for breach of fiduciary duty.
Plaintiffs’ conspiracy claim against Ken’s Towing and its employee, the Hawaiian Island Humane Society and its employees, Big Isle Moving & Draying and its employees, and against individual members of MAHA fails for the same reasons as the claims fail against the state officials: Plaintiffs have not alleged any wrongful action on the part of these private Defendants.
Accordingly, the district court’s orders dismissing the claims against all defendants is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.